Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first Office Action for the serial number 16/481,344, POLE CLAMP ASSEMBLY FOR MEDICAL DEVICES, filed on 7/26/19.

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species I	Figures 1A-3C, 6A-6B, 7A-7B
Species II	Figure 4
Species III	Figures 5A-5B
 The species are independent or distinct because there are plurality different designs of docking member. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  There are plurality different designs of docking member which put a serious burden on examiner to search outside of his art unit.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Mike Gates on 12/8/20 a provisional election was made without traverse to prosecute the invention of species III, claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, line 2, “coupled to one or more of the pair of side surfaces” is indefinite because it is not clear if the applicant is claiming more than pair of side surfaces while claim 6 cites “pair of side surfaces”. 
Claim 9, “wherein the projection consists of a pair of side surfaces” is indefinite because the term with “consists” is a closed loop which require no other features are connected to the side surface.  In the applicant drawings, there are top surface, bottom surface, ribs, etc connected to the side surface.
Claim 12, line 2, “the hub fastener aperture” should be changed to ---the fastener aperture--- for clarification. 
Claim 10 is rejected as depending on rejected claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 8,490,937 to Crain et al.
Crain teaches a pole clamp assembly comprising a pole clamp (14) including a locking mechanism (118,192).  The assembly includes a docking member (120) coupled to the pole clamp.  The docking member comprises one recess (170) into which a portion (188) of the locking mechanism can selectively reside.  Wherein the locking mechanism is shiftable between a non-engaged position in which the docking member is rotatable relative to the pole clamp and an engaged position in which rotation of the docking member relative to the pole clamp is inhibited.  The locking mechanism includes a lock body (198) pivotable about a first end between the engaged position and the non-engaged position.  The locking mechanism is biased towards the engaged position.  The docking member includes a docking member body (18) and a hub portion (116) configured to operably couple to the pole clamp. The docking member includes a projection (36).  The projection includes a first end surface, a bottom surface, a pair of side surfaces and a top surface. The projection includes tab (38) coupled to one of the pair of side surfaces.  Wherein structural support for the projection is in part provided by a keel member extending between structure defining the bottom surface and the top surface.  The projection comprisng of a pair of side surfaces.  Wherein the structural support for the projection in part provided by a lateral rib extending between the pair of side surfaces.  The hub portion includes a hub face defining the fastener hub and the recesses.   The hub face defines a plurality of recesses (130) circumferentially arranged around the fastener aperture.  Wherein a longitudinal axis of the docking member body is substantially orthogonal to the hub face.  Wherein a longitudinal axis of the docking member body is positioned at an obtuse angle relative to the hub face.   The hub portion is arranged at a 
Crain teaches the pole clamp comprising a fastener hub aperture (184) and the docking member comprising a fastener hub (125, 158) but fails to teach the pole clamp comprises the fastener hub and the docking member comprises the fastener hub aperture.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have swamped the elements, fastener hub aperture to the docking member and fastener hub to the pole clamp to provide the same result for allowing the docking member to rotate with respect to the pole clamp.

    PNG
    media_image1.png
    1035
    1092
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent # 8,469,325 to Yu
US Patent # 7,891,618 to Carnevali
US Patent Application Publication # 2019/0203879 to Lebedev et al.

US Design Patent # D670,284 to Choi
US Patent Application Publication # 2008/0203260 to Carnveali
US Patent # 8,998,048 to Wu
US Patent Application Publication # 2019/0118972 to Yan et al.
US Patent Application Publication # 2006/0186289 to Hsiung
US Patent # 5,626,320 to Burrell et al.
US Patent Application Publication # 2019/0263326 to Yu
The cited references above teach the pole clamp assembly with the pole clamp and the docking member.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED J WUJCIAK whose telephone number is (571)272-6827.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


ALFRED J. WUJCIAK
Examiner
Art Unit 3632



/ALFRED J WUJCIAK/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        2/12/21